BELCHER, Judge.
Appellant was convicted of the offense of unlawfully possessing policy paraphernalia designed and adaptable for use in the game of policy, and the punishment assessed by the jury was a fine of $1,000.00 and nine months in jail.
Notice of appeal was entered, upon the overruling of appellant’s amended motion for new trial, on May 17, 1952, and under the law 90 days were allowed for filing a statement of facts and bills of exception. Art. 759a, Sec. 4 and 760d, C.C.P.
The statement of facts was not filed until August 18, 1952, which was after the expiration of the time allowed. Being filed too late, the statement of facts and the bills of exception indexed therein cannot be considered.
The judgment is affirmed.
Opinion approved by the Court.